   Case 2:17-cv-00645-MHT-SMD Document 61 Filed 07/08/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES L. ROBINSON,                )
                                  )
     Petitioner,                  )
                                  )         CIVIL ACTION NO.
     v.                           )           2:17cv645-MHT
                                  )                (WO)
WANDA LIGHTNER, et al.,           )
                                  )
     Respondents.                 )

                              OPINION

    Pursuant to 28 U.S.C. § 2254, petitioner, a state

inmate, filed this lawsuit seeking habeas relief.                  This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the habeas

petition be dismissed as moot.           There are no objections

to the recommendation.           After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 8th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
